DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-19 are pending and under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statements submitted on 29 December 2020 and 18 April 2022 have been acknowledged and considered by the Examiner.  The Examiner notes that any references which have been crossed-out on the attached Information Disclosure Statements have not been considered because the references are mis-numbered, mis-labeled, or not provided.

Claim Objections
Claim 12 is objected to because of the following informality. 
Claim 12 contains a minor typographical/grammatical error.
Claim 12, line 2: Applicant is advised to change “stress pattern” to “stress threshold”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Felix et al. (US 2020/0000347 A1). 
Regarding claim 1, Felix describes method of detecting stress employing correlation of cardiac waveform data to a stress pattern database ([0199]: “This disclosure provides a system for measuring physiological states of an organism, such as quantities and qualities of stress, that include: a) an EVG and SSG monitoring device…c) a stored database on signals and stress, d) a microcontroller that includes an algorithm for performing analysis of signals detected by the device and comparing that analysis to the database and determining the physiological state of an organism”; [0088]: “EVG is a measurement of the change of voltage over time emitted by the cell wall of a vessel and surrounding tissue as it expands and contracts”; [0091]).  The Examiner respectfully submits that an EVG, or electrovesselgram, as described in Felix is considered a “cardiac waveform.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Felix in view of Avegliano et al. (US 2019/0357831 A1).
Regarding claim 2, Felix describes the method of claim 1, including correlating data against a stress pattern database for the detection of stress patterns ([0199]), but Felix does not explicitly disclose wherein the method is configured to decompose and classify cardiac rhythms.  However, Avegliano also describes a method of detecting stress, including decomposing and classifying cardiac rhythms for detection of a user’s stress ([0047] - [0048]).  As Avegliano is also directed towards detecting stress and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a decomposition and classification step, similar to that described by Avegliano, when using the method described by Felix, as doing so advantageously allows the resulting method to more efficiently categorize the different levels of stress a user feels and thereby better manage any negative stresses.  
Regarding claim 3, Avegliano further describes wherein the method is configured to classify cardiac beats and correlate them for the detection of stress patterns ([0047] - [0048]), and Felix describes the use of a stress pattern database ([0199]).  
Regarding claim 4, Avegliano further describes wherein the method is configured to classify cardiac beats and correlate them for the detection of stress patterns ([0047] - [0048]), and Felix describes the use of a stress pattern database ([0199]).  Felix further provides motivation for classifying cardiac beat segments when stating that “each segment of the cardiac waveform is useful for detecting particular cardiac rhythm disorders and diseases” ([0085]).  Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use the method suggested by Felix and Avegliano to classify cardiac beat segments, as doing so would advantageously allow the resulting method to detect a larger amount of cardiac rhythm disorders and diseases.  
Regarding claim 5, Avegliano further describes wherein the method is configured to optionally classify cardiac rhythms or optionally classify cardiac beats and correlate them for the detection of stress patterns ([0047] - [0048]).  Felix motivates and suggests classifying cardiac beat segments (please see analysis of claim 4 above), and Felix describes correlating data against a stress pattern database ([0199]).  
Regarding claim 9, Felix further describes wherein the method is configured to execute a special function when a stress threshold is exceeded ([0211]). 
Regarding claim 10, Felix further describes wherein the method is configured to alert the user when a stress threshold is exceeded ([0211]). 
Regarding claim 11, Felix further describes wherein the method is configured to alert a physician when a stress threshold is exceeded ([0148]). 
Regarding claim 12, Felix further describes wherein the method is configured to execute a physical action when a stress threshold is exceeded ([0249], [0253], [0266]). 
Regarding claim 13, Felix further describes wherein an embodiment of the method is configured to reside on a flexible band containing surface monitoring electrodes ([0071], [0105]).
Regarding claim 14, Felix further describes wherein an embodiment of the method is configured to reside on a collar with surface monitoring electrodes ([0071], [0122]).
Regarding claim 15, Felix further describes wherein an embodiment of the method is configured to reside on a patch containing surface monitoring electrodes ([0071], [0122]).
Regarding claim 16, Felix further describes wherein an embodiment of the method is configured to be worn by a human ([0031]).
Regarding claim 17, Felix further describes wherein an embodiment of the method is configured to be worn by a non-human organism with a cardiac organ ([0144]).
Regarding claim 18, Felix further describes wherein an embodiment of the method is configured to be worn in conjunction with smart fabric ([0122]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Felix in view of Avegliano, further in view of Gamlyn et al. (US 5,749,367).  
Regarding claim 6, Felix in view of Avegliano suggests the method of claim 5, including comparing data against a stress pattern database for the detection of stress patterns ([0199]), but neither Felix nor Avegliano explicitly disclose wherein the method is configured to detect patterns of ectopic beats.  However, Gamlyn also describes a method of detecting stress, including detecting patterns of ectopic beats for determination of a user’s stress (col 15:48-59).  As Gamlyn is also directed towards detecting stress and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to monitor for ectopic beats, similar to what is described by Gamlyn, when using the method described by Felix and Avegliano, as doing so advantageously allows the resulting method to better detect a larger amount of stress patterns.  
Regarding claim 7, Gamlyn further describes wherein the method is configured to detect patterns of ectopic PVC beats (col 14:25-32), and Felix describes comparing detected data against a stress pattern database for the detection of stress patterns ([0199]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Felix in view of Avegliano, further in view of Song et al. (US 2014/0018688 A1).
Regarding claim 8, Felix in view of Avegliano suggests the method of claim 5, including comparing data against a stress pattern database for the detection of stress patterns ([0199]), but neither Felix nor Avegliano explicitly disclose wherein the method is configured to detect patterns of ectopic PAC beats.  However, Song also describes a method of detecting stress, including detecting patterns of ectopic PAC beats for determination of a user’s stress ([0009]).  As Song is also directed towards detecting stress and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to monitor for ectopic PAC beats, similar to what is described by Song, when using the method described by Felix and Avegliano, as doing so advantageously allows the resulting method to better detect a larger amount of stress patterns.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Felix in view of Avegliano, further in view of Reiner (US 2016/0267405 A1).
Regarding claim 19, Felix in view of Avegliano suggests the method of claim 5, but neither Felix nor Avegliano explicitly disclose wherein an embodiment of the method is adjusted with higher built in thresholds to be used in a predictively stressful state such as during counseling or surgery.  However, Reiner also describes a method of detecting stress, including adjusting the method with higher built in thresholds to be used in a predictively stressful state (claim 1).  As Reiner is also directed towards detecting stress and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to adjust the stress detection threshold, similar to what is described by Reiner, when using the method described by Felix and Avegliano, as doing so advantageously allows the resulting method to account for a known higher-stress scenario and avoid unnecessarily alerting the user about the scenario.   

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792